DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 – 7 recite “the method of claim 1, comprising:”. However, these limitation are confusing. Applicant has not positively claimed scope of claimed limitation. Is applicant claiming that the limitations of claims 2 – 7 are replacing all limitations of claim 1 they claim dependency from, or they are further comprised in claim 1. To expedite the prosecution of the claimed invention, applicant reads claims 2 – 7 as “the method of claim 1, further comprising:”
Appropriate correction is requested.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4, 11 and 18 are rejected under 35 U.S.C. 101 because claims recite limitations:
determining information about a plurality of possible commercial locations, the information including location cost, parking availability, tax liability, project maintenance costs, security costs, and utility costs; and 
determining a physical location for an additional commercial location of the plurality of possible commercial indications based at least on the indication that the user has visited the first commercial location, and at least some of the information about the plurality of possible commercial locations
however, applicant has not positively claimed how the claimed limitations are tied to the claimed invention. As currently deemed, the recited limitations are insignificant extra-solution activity.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 8-9, 11, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Postrel et al. US Publication 2012/0271717 in view of Scofield et al. US Patent 8,073,460 and  Wikipedia article “International Mobile Subscriber Identity” hereinafter known as Wikipedia.

Regarding claims 1, 8 and 15, Postrel teaches system and method comprising: 
at least one processor (Postrel, a programmed tracking server) [Pastrel, 0005]; and 
at least one memory bearing processor-executable instructions and communicatively coupled to the at least one processor (Postrel, a programmed tracking server) [Pastrel, 0005], cause the system at least for: 
determining that the user device's physical movements correspond to the user device being located at a first commercial location, based at least on the user device communicating with the transceiver of the telecommunications network (Postrel teaches tracking server computer determines the locations of a mobile device as the mobile device travels along a route and an associated timeframe when the mobile device is at each of the locations … (e.g. if the user stops for a cup of coffee at Starbucks for an hour)) [Postrel, 0062]; 
Postrel does not explicitly teach to determine home location of the user. However, Scofield teaches system and method for determining home location of user. Scofield recites when user is at home, service provider determines home location of the user using triangulation) [Scofield, col. 6, lines 57 – 59].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Postrel by adopting teachings of Scofield to be able to determine usual starting route location of a user for studying their preferred route for commuting.
Postrel in view of Scofield teaches system and method further comprising:
determining a home location of a user based at least on a user device communicating with a transceiver of a telecommunications network (Scofield, the location of the mobile device user may be determined by cell-signal triangulation by mobile service provider (when user is at home, service provider determines home location of the user using triangulation)) [Scofield, col. 6, lines 57 – 59]; 
determining that the user device's physical movements correspond to the user device being located at a first commercial location, based at least on the user device communicating with the transceiver of the telecommunications network (Postrel teaches tracking server computer determines the locations of a mobile device as the mobile device travels along a route and an associated timeframe when the mobile device is at each of the locations … (e.g. if the user stops for a cup of coffee at Starbucks for an hour)) [Postrel, 0062]; 
Postrel in view of Scofield does not explicitly recite identifying a user associated with the user device. However, Wikipedia teaches that IMSI is used to identify the user of a cellular network and is a unique identification associated with all cellular networks, It is used to acquire other details of the mobile in the home location register (HLR).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Postrel in view of Scofield by adopting teachings of Wikipedia to get information about a user associate with a mobile device from the carrier.
Postrel in view of Scofield and Wikipedia teaches system and method further comprising:
determining an identity of a user associated with the user device (Wikipedia, IMSI is used to identify the user of a cellular network and is a unique identification associated with all cellular networks, It is used to acquire other details of the mobile in the home location register (HLR)) [Wikipedia, page 1, 2]; 
generating a route traveled by the user device from the home location to the first commercial location (Postrel, the tracking server computer analyzes the location log to generate a predicted route and predict a subsequent location and associated timeframe that the mobile device will be at that location) [Postrel, 0062, Fig. 3 and associated disclosure]; 
determining if a second commercial location is located along the route traveled by the user device (Postrel, tracking server computer determines a merchant proximate to the predicted subsequent location of the mobile device) [Postrel, 0067, Fig. 3 and associated disclosure]; and 
if the second commercial location is along the route traveled by the user device, indicating that the user has visited the first commercial location but not the second commercial location (Postrel, the location log may indicate the shopping mall (L4) may likely be the predicted subsequent location (Location L4 is determined, but the user has not visited location L4) [Postrel, 0083].

Regarding claims 2, 9 and 16, Postrel in view of Scofield and Wikipedia teaches system and method further comprising determining a physical location of the user device within the first commercial location in response to the indication that the user has visited the first commercial location, wherein the user device communicates with an additional transceiver that has a range that is confined to a physical area corresponding to the first commercial location (Postrel, user stops for a cup of coffee at Starbucks for an hour) [Postrel, 0062].

Allowable Subject Matter

Claims 3, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 6, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8-10 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over amended and allowed claims 1 – 21 of U.S. Patent No. 11,138,619. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

Application 17/461,569
US Patent 11,138,619
determining a home location of a user based at least on a user device communicating with a transceiver of a telecommunications network;
determining a home location of the user based at least on the user device communicating with the first transceiver of the telecommunications network;
determining that the user device's physical movements correspond to the user device being located at a first commercial location, based at least on the user device communicating with the transceiver of the telecommunications network;
Determining at least one of the user device’s physical movements corresponds to the user device being located at a first commercial location of an  entity;
receiving data indicating that the user device was communicating with a second transceiver of the telecommunications network for a first period of time and data indicating a first method of communication between the user device and the second transceiver;
determining an identity of a user associated with the user device;
identifying a user associated with the user device;
generating a route traveled by the user device from the home location to the first commercial location;
generating a route traveled by the user device from the home location to the first commercial location;
determining if a second commercial location is located along the route traveled by the user device; and
determining that a second commercial location of the entity is located along the route traveled by the user device from the home location to the first commercial location;
if the second commercial location is along the route traveled by the user device, indicating that the user has visited the first commercial location but not the second commercial location.

generating a recommendation to close the second commercial location based at least on a number of times the user visits the second commercial location relative to the first commercial location.
based on determining that the user has visited the first commercial location and did not visit the second commercial location while the user device traveled the route from the home location to the first commercial location, providing, for output, a recommendation indicating whether to close or relocate the second commercial location.



Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


September 21, 2022